EXHIBIT 10.1




AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS AMENDMENT dated as of March 26, 2009 by and between Evercore Partners,
Inc. (the “Company”), Evercore, L.P. (the “Partnership”) (Company and
Partnership, each and collectively, the “Employer”) and Roger C. Altman
(“Executive”).

     WHEREAS, the Employer and Executive are parties to an Amended and Restated
Employment Agreement dated February 12, 2008 (the “Employment Agreement;”
capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Employment Agreement) which provides for the payment of
a Guaranteed Annual Bonus as well as a Profit Annual Bonus; provided, that such
Profit Annual Bonus may be determined by the Compensation Committee of the Board
in its sole discretion; and

     WHEREAS, the Employer and Executive desire to amend the Employment
Agreement to remove the concept of a Guaranteed Annual Bonus.

     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which is acknowledged by the parties hereto and the parties hereto
intending to be legally bound hereby, the Employment Agreement is hereby amended
as follows, effective on the date first above written:

     1. The Employment Agreement shall continue in full force and effect in
accordance with the provisions thereof, except that, effective as of the date
hereof, the Employment Agreement is amend as follows: section 4(a) is hereby
deleted and any subsequent reference to the term “Guaranteed Annual Bonus” or
“guaranteed bonus” is hereby deleted.

     2. The Employment Agreement, as amended by the foregoing changes, is hereby
ratified and confirmed in all respects.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on
the day and year first above written.



By: /s/ Adam Frankel
Name: Adam Frankel
Title: General Counsel

EVERCORE L.P.

By: /s/ Adam Frankel
Name: Adam Frankel
Title: General Counsel

ROGER C. ALTMAN
/s/ Roger C. Altman




--------------------------------------------------------------------------------